UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-6002



ROBERT L. GROOMS, JR.,

                                            Petitioner - Appellant,

          versus


SUPERINTENDENT, VIRGINIA DEPARTMENT OF
CORRECTIONS,

                                             Respondent - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, Senior District
Judge. (CA-04-673-7)


Submitted:   July 27, 2005                 Decided:   August 2, 2005


Before KING, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robert L. Grooms, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Robert L. Grooms, Jr., seeks to appeal the district

court’s order dismissing his petition filed under 28 U.S.C. § 2254

(2000) without prejudice.        The order is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000).        A certificate of appealability will

not   issue    absent   “a   substantial    showing   of   the   denial   of   a

constitutional right.” 28 U.S.C. § 2253(c)(2) (2000).              A prisoner

satisfies this standard by demonstrating that reasonable jurists

would find that his constitutional claims are debatable and that

any dispositive procedural rulings by the district court are also

debatable or wrong.      See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee,

252 F.3d 676, 683 (4th Cir. 2001).          We have independently reviewed

the record and conclude that Grooms has not made the requisite

showing.

              Accordingly, we deny a certificate of appealability and

dismiss the appeal. We also deny Grooms’ motion to appoint counsel

and motion for leave to proceed in forma pauperis.                We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.


                                                                    DISMISSED



                                    - 2 -